Citation Nr: 1434090	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  13-03 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability rating higher than 60 percent for bronchial asthma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In September 2013, the Veteran testified by videoconference from Reno, Nevada, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's asthma has been productive of an FEV-1 of less than 40 percent during the timeframe November 3, 2011, to February 28, 2012; and since April 2014.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent from than November 3, 2011, to February 28, 2012, but not before; and beginning April 2014, for asthma, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2013).

2.  The criteria for a disability rating higher than 60 percent for asthma during the timeframe February 29, 2012, to April 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter dated in May 2011, which informed the Veteran of the criteria for, and the information and evidence needed to obtain, a higher rating.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as prescribed by the facts and circumstances in this case.  The Veteran's service and post-service (including VA) medical records are in the file.  In addition, he has undergone multiple pulmonary function examinations by VA, and was accorded a VA pulmonary examination in May 2014.  The Board has reviewed the ensuing reports and finds that they are adequate because they described pertinent findings in detail.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Veteran also testified regarding his claim for an increased rating in a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  At that hearing the Veteran was ably assisted by a representative from the Disabled American Veterans.  His representative, and the Veterans Law Judge, asked questions to ascertain the severity and frequency of the Veteran's asthma symptoms, and the nature of his treatment.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Additionally, the Veteran has demonstrated actual knowledge of what was needed for the claim to be granted, as evidenced by the questioning pursued by his representative and his responses during the hearing.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on the merits, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.

II.  Increased rating

In October 1997 the RO granted service connection for asthma with a rating of 30 percent effective April 4, 1997.  In October 2000 the RO increased the rating from 30 percent to 60 percent effective August 19, 1999.  In correspondence dated in May 2011 the Veteran filed for a rating higher than 60 percent for his asthma.

The Veteran's asthma has been rated under Diagnostic Code 6602 throughout the appeal.  When applying Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840-6845, post-bronchodilator studies are required.  It further provides circumstances where values pre-bronchodilator values may be used.  Because the Veteran's disability is rated under Diagnostic Code 6602, pre-bronchodilator values are used.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the bronchial asthma provisions of Diagnostic Code 6602, a 60 percent rating is assigned for forced expiratory volume in one second (FEV-1) of 40 to 55 percent of predicted value; or the ratio of FEV-1 to forced vital capacity (FEV1/FVC) of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602.  The highest rating of 100 percent is not warranted unless FEV-1 is less than 40 percent predicted; or FEV-1/FVC is less than 40 percent; or there is more than one attack per week with episodes of respiratory failure; or there is a requirement for daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.

Facts 

A VA Medications list dated in March 2011 informs that the Veteran was issued a prescription of Prednisone in December 2010.  Pulmonary function testing in March 2011 found FEV-1 of 1.87 or 50.3 % of predicted, and FEV-1 to FVC of 61%.  

Pulmonary function testing in November 2011 found as follows:  

Pre-bronchodilator: 		Post-bronchodilator:
FVC: 42.2% predicted 	FVC: 73.5% predicted
FEV-1: 27.1% predicted 	FEV-1: 45.2% predicted
FEV-1/FVC: 52% 		FEV-1/FVC: 49%

The clinician remarked that there was suboptimal control of asthma, and discussed an intervention of low dose Prednisone and Anti-IgE therapy with the Veteran.  

In January 2012 the Veteran was started on Prednisone every other day.  Pulmonary function testing in February 2012 found an FEV-1 of 61% of predicted, and FEV-1 to FVC of 61%.  See VA treatment records dated February 28, 2012.  The provider noted that on the last pulmonary function test in November 2011, the Veteran's FEV-1 was only 1 liter pre-bronchodilator, and only 1.67 liter post-bronchodilator; and added that "since PFTs dated 11/3/11 there has been significant improvement in the patient's pulmonary function test."

A VA treatment record dated in January 2013 noted that the Veteran was currently off Prednisone and had been advised to contact his provider for a short course of Prednisone if needed.  In February 2013 the Veteran was again given the option of using prednisone or anti-IgE therapy, but said he was not ready to use those interventions.  The provider noted that the Veteran had a course of Prednisone at home for use, if needed, during a severe attack.

In May 2014 the Veteran was accorded a VA pulmonary examination.  The provider noted that the Veteran's asthma required chronic low dose (maintenance) corticosteroids (Bubesonide).  Pulmonary function testing done in April 2014, in conjunction with the May 2014 VA examination, found as follows:

Pre-bronchodilator: 		Post-bronchodilator:
FVC: 54% predicted 	FVC: 78% predicted
FEV-1: 29% predicted 	FEV-1: 48% predicted
FEV-1/FVC: 54% 		FEV-1/FVC: 61%

Analysis

According to the clinical evidence of record, the Veteran's FEV-1 from November 3, 2011, to February 28, 2012, was less than 40 percent.  Additionally, pulmonary function testing in April 2014 also found an FEV-1 of less than 40 percent; this, despite the Veteran's being on chronic low dose maintenance corticosteroids at that time.  Accordingly, the Board finds that the criteria for the highest schedular rating of 100 percent were met during the timeframe November 3, 2011, to February 28, 2012; and have been met since April 2014.  See Hart v, 21 Vet. App. 505 (regarding application of staged ratings).  The evidence does not meet the criteria for a schedular rating of 100 percent at any other time during the appeal period.

As for an extraschedular rating, the threshold factor for consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the assigned diagnostic criteria contemplate the severity and symptomatology of the Veteran's asthma, including his symptoms of shortness of breath and recurrent use of systemic corticosteroids, and there is no evidence in the claims file of symptomatology that does not comport within the schedular criteria.  Therefore, the diagnostic criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun, supra.

Finally, and for the record, the Board notes that a claim of TDIU is not raised in connection with this veteran's claim for an increased rating for his service-connected asthma because he is gainfully employed.  See Hearing Transcript, p. 3.  The Veteran also does not have an additional service-connected disability independently rated at 60 percent or more from during the appeal period, so the issue of entitlement to special monthly compensation under 38 U S C 1114 subsection (s) is likewise not raised in connection with this claim for an increased rating.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  See also 38 C.F.R. § 4.96(c).


ORDER

A disability rating higher than 60 percent for asthma prior to November 3, 2011, is denied.  

A disability rating of 100 percent from November 3, 2011, to February 28, 2012, for asthma is granted, subject to the laws and regulations governing the award of monetary benefits.

A disability rating higher than 60 percent for asthma from February 29, 2012, to April 2014, is denied.  

A disability rating of 100 percent beginning April 2014, for asthma, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


